DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 1 July 2020, which claims foreign priority to an application filed 3 July 2019.
Claims 1-10 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1 July 2020 has been considered by the Office to the extent indicated.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recite the step of extract representation commonly used for a specific item, from a character string included in the extracted existing order information, as common representation. Claim 10 has a similar limitation. The patent application does not provide an adequate formula or algorithm explaining how the system extracts representation from the character string of the existing order information as common representation. For example, the published specification, in paragraphs [0072-74] generically describes use of the common representation extraction function. The specification does not, however, disclose an adequate formula or algorithm for a system to extract representation commonly used for a specific item, from a character string included in the extracted existing order information, as common representation.  Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. As written, it is unclear how to interpret the claims. The terms used in the claims are extremely broad, and they are not limited to specific definitions in the disclosure. As the claims are unsupported as indicated above in the 35 U.S.C. 112(a) rejection, it is further unclear how to interpret them with regard to definiteness. 

Claim 1 recites the limitation the order information in the first element of the claims.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted to read an 

Claims 2-5 and 7 recite the following:
2. 	extracts the common representation relating to the specific item included in the extracted workflow information;
3. 	extracts the common representation relating to the specific item, from each of the divided groups;
4. 	extracts the common representation relating to the recheck from each of the divided groups;
5. 	extracts the common representation relating to the resource from each of the divided groups; and
7. 	extracts the common representation from the existing order information, for a specific item included in the extracted existing order information.

However, claim 1 indicates that the common representation is defined by the following: extract representation commonly used for a specific item, from a character string included in the extracted existing order information, as common representation. It is unclear how to interpret the indication of how the common representation is extracted in dependent claims 2-5 and 7, when it conflicts with the initial indication of the common representation as indicated by claim 1. For example, if common representation is created by  extract representation commonly used for a specific item, from a character string included in the extracted existing order information, as indicated in the independent claim, how can the system extracts the common representation relating to the specific item included in the extracted workflow information?

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-9 are drawn to an order creation support apparatus, comprising: a processing circuitry configured to extract existing order information similar to input new order information, from pieces of the order information, based on similarity between the new order information and the existing order information; extract representation commonly used for a specific item, from a character string included in the extracted existing order information, as common representation; and display the new order information and support information based on the extracted common representation, which is within the four statutory categories (i.e. a machine). Claim 10 is drawn to an order creation support method, comprising: extracting existing order information similar to input new order information, from pieces of the existing order information, based on similarity between the new order information and the existing order information; extracting representation commonly used for a specific item, from a character string included in the extracted existing order information, as common representation; and displaying the new order information and support information based on the extracted common representation, which is within the four statutory categories (i.e., a process). 

All of the claimed limitations (except for the display limitation and various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including apparatus, processing circuitry) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processing circuitry language, extracting in the context of this claim encompasses the user mentally considering previous order language. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – display the new order information and support information. The various structural elements processor (including apparatus, processing circuitry) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to display the new order information and support information generically links the abstract idea to a particular technological environment or field of use, it does not specifically apply the treatment plan as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention appears to be directed to a computer program per se. 

Specifically, the claim is directed to a method, however, no structure is recited. Computer code, per se, is not eligible for patent protection.  The invention, therefore, does not define any structural or functional interrelationships between the modules and other claimed elements which would permit the computer program's functionality to be realized. (see MPEP 2106.01).

Therefore, the claim id rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.



Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1 and/or 2) as being anticipated or clearly anticipated by Soderberg (U.S. PG-Pub 2007/01062312 A1).

As per claims 1, 2 and 10, Soderberg discloses an order creation support apparatus and method (Soderberg, Figs. 2, 3 and 6.), comprising: 
1.	a processing circuitry configured to extract existing order information similar to input new order information, from pieces of the order information, based on similarity between the new order information and the existing order information (Soderberg discloses a system wherein current entered orders are compared for similarity with historical orders, see paragraphs 17-19 and Figs. 2, 3 and 5. The collective current orders of Soderberg comprise the new orders, shown as CBC, HGB and HCT, and Urinalaysis – Rout., of Fig. 5. Similar historical orders based on entered current orders and patient parameters, see paragraph 18, are identified.); 
extract representation commonly used for a specific item, from a character string included in the extracted existing order information, as common representation (Soderberg identifies various common representation from historical similar orders, herein common representation would be the historical suborders used for similar orders of similar patients, see Fig. 5 #505 [CBC, HGB and HCT, Urinalysis – Rout., Chest Flouroscopy, Wrist X-Ray – 2 view, and Electrolytes]. Herein the “specific item” and the common representation comprises the same thing, the historical suborders indicated in Fig. 5 #505.); and 
display the new order information and support information based on the extracted common representation (See Fig. 5, Current Orders #503 are displayed along with support information based common representation, such as the Stats #507 for a given historical sub-order: “Column 507 may indicate, for example, the percentage of patients of the total number of patients in the historical treatment order database that received the corresponding treatment order indicated in column 505. Column 507 may in addition provide a standard statistical analysis value indicating a likelihood of a corresponding treatment order identified in column 505 needing to be placed on the particular patient identified in row 520 (and patient type) concerned.”);
2. 	wherein the processing circuitry extracts workflow information performed in response to the existing order information similar to the new order information (Herein the workflow would be comprised of the various historical sub-orders, see Fig. 5 #505.), from pieces of the workflow information in which a work result performed in response to the existing order information is recorded (The actual indication that the sub-order was performed for a given historical patient, and therefore saved in the order history file #47, see Fig. 3, is a “work result” for the workflow information.), and extracts the common representation relating to the specific item included in the extracted workflow information (Herein the workflow would be comprised of the various historical sub-orders, see Fig. 5 #505. The specific item refers to one suborder, the common representation is the name of that one suborder displayed in the list of Fig. 5 #505);
3. 	wherein the processing circuitry divides the extracted workflow information into a plurality of groups, according to presence of the specific item or a setting content, and extracts the common representation relating to the specific item, from each of the divided groups (The overall workflow, the compiled historical orders #505, would comprise the extracted workflow information. These orders are divided into a plurality of groups comprised of the historical sub-orders, which would be the presence of a specific item, and common representation is extracted from each historical sub-order.);
7. 	wherein the processing circuitry extracts the common representation from the existing order information, for a specific item included in the extracted existing order information (Soderberg identifies various common representation from historical similar orders, herein common representation would be the historical suborders used for similar orders of similar patients, see Fig. 5 #505 [CBC, HGB and HCT, Urinalysis – Rout., Chest Flouroscopy, Wrist X-Ray – 2 view, and Electrolytes]. Herein the “specific item” and the common representation comprises the same thing, the historical suborders indicated in Fig. 5 #505.);
8. 	wherein the processing circuitry displays the new order information and the support information on a same screen (Soderberg, Fig. 5.); and
9. 	wherein the processing circuitry highlights and displays a character string corresponding to the common representation included in the new order information (Current/New orders of Soderberg that match the displayed common representation of historical orders are displayed together and are shown without a checkbox to add the historical common representation/historical sub-order to the current orders, which would comprise highlighting and displaying the common representation included in the new order information see Fig. 5.).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being obvious over Soderberg, further in view of Lamb (U.S. PG-Pub 2005/0209885 A1), hereinafter Lamb.

As per claims 4-6, Soderberg discloses claims 3, discussed above. Soderberg also discloses:
4. 	wherein the processing circuitry divides the existing order information corresponding to the workflow information into two groups (The overall workflow, the compiled historical orders #505, would comprise the extracted workflow information. These orders are divided into a plurality of groups comprised of the historical sub-orders.), according to whether the workflow information includes a work result ..., and extracts the common representation relating to the recheck from each of the divided groups (The overall workflow, the compiled historical orders #505, would comprise the extracted workflow information. These orders are divided into a plurality of groups comprised of the historical sub-orders, which would be the presence of a specific item, and common representation is extracted from each historical sub-order.);
5. 	wherein the processing circuitry divides the existing order information corresponding to the workflow information into a plurality of groups (The overall workflow, the compiled historical orders #505, would comprise the extracted workflow information. These orders are divided into a plurality of groups comprised of the historical sub-orders.), according to a ... content ... recorded in the workflow information, and extracts the common representation relating to the resource from each of the divided groups (The overall workflow, the compiled historical orders #505, would comprise the extracted workflow information. These orders are divided into a plurality of groups comprised of the historical sub-orders, which would be the presence of a specific item, and common representation is extracted from each historical sub-order.);
6. 	wherein the processing circuitry .... displays the determined operational state of the resource, as the support information (Soderberg, Figs. 2, 3 and 5.).

Soderberg fails to explicitly disclose:
	4.	instructing to recheck the existing order information ...;
	5.	setting content of a resource ...; and
6. 	determines an operational state of the resource, based on schedule information in which a work schedule of the resource is recorded. 

Lamb teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide order recheck instructions, setting content of a resource and determining an operational state of a resource based on a work schedule (Lamb includes instructions for validating an order and determining resource availability, see paragraphs 47, 49, 51 and 52.) in order to provide a method for “automatically initiating and tracking referrals of specialty healthcare services as well as tracking intermediate and final results of the specialty services” (Lamb, paragraph 3.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the physician treatment ordering system of Soderberg to include providing order recheck instructions, setting content of a resource and determining an operational state of a resource based on a work schedule, as taught by Lamb, in order to arrive at a physician treatment ordering system that includes a method for “automatically initiating and tracking referrals of specialty healthcare services as well as tracking intermediate and final results of the specialty services” (Lamb, paragraph 3.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
21 October 2022